USDC IN/ND case 4:18-cv-00102-JTM-APR document 1 filed 12/26/18 page 1 of 5


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF INDIANA
                                   LAFAYETTE DIVISION

 LINDA L. FORDHAM,

      Plaintiff,

 v.                                                       Case No. 4:18-cv-00102

 HERITAGE ACCEPTANCE
 CORPORATION,

      Defendant.

                                             COMPLAINT

         NOW COMES, LINDA L. FORDHAM, through counsel, SULAIMAN LAW GROUP,

LTD., complaining of HERITAGE ACCEPTANCE CORPORATION, as follows:

                                     NATURE OF THE ACTION

         1.        This action arises under the Telephone Consumer Protection Act (the “TCPA”), 47

U.S.C. § 227 et seq.

                                    JURISDICTION AND VENUE

         2.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

         3.        Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

         4.        LINDA L. FORDHAM (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided at 3567 Chauncey Court East, Apartment A, Lafayette, Indiana 47905.

         5.        Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

         6.        HERITAGE ACCEPTANCE CORPORATION is a domestic corporation with its

principal place of business in Elkhart, Indiana.


                                                    1
USDC IN/ND case 4:18-cv-00102-JTM-APR document 1 filed 12/26/18 page 2 of 5


        7.      Heritage Acceptance Corporation. is a “person” as defined by 47 U.S.C. § 153(39).

                                   FACTUAL ALLEGATIONS

        8.      At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the number ending in 7039.

        9.      At all times relevant, Plaintiff’s number ending in 7039 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

        10.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

        11.     In July 2018, Plaintiff fell subject to Heritage Acceptance Corporation’s collection

call campaign who was trying to collect on Plaintiff’s friend, Candy Runyon’s automobile loan.

        12.     Initially, Plaintiff answered many of Heritage Acceptance Corporation’s daily

phone calls.

        13.     Each time, Plaintiff was greeted by clear pause prior to being connected to Heritage

Acceptance Corporation’s representative.

        14.     Each time, Heritage Acceptance Corporation’s representative asked to speak to Ms.

Runyon. Each time, Plaintiff simply hung up.

        15.     Finally, Plaintiff informed Heritage Acceptance Corporation that she was “sick of

these calls … to stop calling.”

        16.     In spite of Plaintiff’s requests, Heritage Acceptance Corporation continues to call

Plaintiff’s cellular telephone.

                                            DAMAGES

        17.     Heritage Acceptance Corporation’s collection calls have severely disrupted

Plaintiff’s everyday life and overall well-being.

                                                    2
USDC IN/ND case 4:18-cv-00102-JTM-APR document 1 filed 12/26/18 page 3 of 5


       18.     Heritage Acceptance Corporation’s telephone harassment campaign and illegal

collection activities have caused Plaintiff actual harm, including but not limited to, invasion of

privacy, nuisance, intrusion upon and occupation of Plaintiff’s cellular telephone capacity, wasting

Plaintiff’s time, the increased risk of personal injury resulting from the distraction caused by the

phone calls, decreased work productivity, aggravation that accompanies unsolicited telephone

calls, emotional distress, mental anguish, anxiety, loss of concentration, diminished value and

utility of telephone equipment and telephone subscription services, the loss of battery charge, and

the per-kilowatt electricity costs required to recharge his cellular telephone as a result of increased

usage of his telephone services.

                                     CLAIMS FOR RELIEF

                                       COUNT I:
                 Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

       19.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       20.     Heritage Acceptance Corporation placed or caused to be placed no less than 15

non-emergency calls, including but not limited to the aforementioned phone calls, to Plaintiff’s

cellular telephone utilizing an automatic telephone dialing system (“ATDS”) or an artificial or

prerecorded voice without Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

       21.     Upon information and belief, based on the lack of prompt human response, Heritage

Acceptance Corporation employed an ATDS to place calls to Plaintiff’s cellular telephone.

       22.     Upon information and belief, the ATDS employed by Heritage Acceptance

Corporation transfers the call to a live representative once a human voice is detected, hence the

clear pause.


                                                  3
 USDC IN/ND case 4:18-cv-00102-JTM-APR document 1 filed 12/26/18 page 4 of 5


        23.       Upon information and belief, Heritage Acceptance Corporation acted through its

agents, employees, and/or representatives at all times relevant.

        24.       As a result of Heritage Acceptance Corporation’s violations of 47 U.S.C. §227

(b)(1)(A)(iii). Plaintiff is entitled to receive $500.00 in damages for each violation.

        25.       As a result of Heritage Acceptance Corporation‘s knowing and willful violations of

47 U.S.C. §227 (b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for

each violation.

        WHEREFORE, Plaintiff requests the following relief:

        A.        a finding that Heritage Acceptance Corporation violated 47 U.S.C. § 227 et seq.;

        B.        an order enjoining Heritage Acceptance Corporation from placing any further calls

                  to Plaintiff’s cellular telephone number ending in 7039 in the future;

        C.        an award of statutory damages of at least $500.00 for each and every violation;

        D.        an award of treble damages of up to $1,500.00 for each and every violation; and

        E.        an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

December 26, 2018                                               Respectfully submitted,

                                                                /s/ Joseph S. Davidson

                                                                Joseph S. Davidson
                                                                Mohammed O. Badwan
                                                                SULAIMAN LAW GROUP, LTD.
                                                                2500 South Highland Avenue
                                                                Suite 200
                                                                Lombard, Illinois 60148
                                                                +1 630-575-8181

                                                   4
USDC IN/ND case 4:18-cv-00102-JTM-APR document 1 filed 12/26/18 page 5 of 5


                                              jdavidson@sulaimanlaw.com
                                              mbadwan@sulaimanlaw.com

                                              Counsel for Linda L. Fordham




                                     5
